Exhibit 99-B(8.35) DELAWARE INVESTMENTS FUND LIST As of September 30, 2009 Fund Share CUSIP NASDAQ Fund Name Type Number Class Number Symbol Delaware Aggressive Allocation Portfolio A Equity DFGAX Delaware Aggressive Allocation Portfolio I Equity DFGIX Delaware Aggressive Allocation Portfolio R Equity DFGRX Delaware American Services A Equity 24581P101 DASAX Delaware American Services I Equity 24581P200 DASIX Delaware American Services R Equity 24581P507 DASRX Delaware Cash Reserve A Money Market DCRXX Delaware Conservative Allocation Portfolio A Equity DFIAX Delaware Conservative Allocation Portfolio I Equity DFIIX Delaware Conservative Allocation Portfolio R Equity DFIRX Delaware Core Bond A Fixed Income DPFIX Delaware Core Bond I Fixed Income DCBIX Delaware Core Bond R Fixed Income DEBRX Delaware Core Plus Bond A Fixed Income DEGGX Delaware Core Plus Bond I Fixed Income DUGIX Delaware Core Plus Bond R Fixed Income DUGRX Delaware Corporate Bond A Fixed Income DGCAX Delaware Corporate Bond I Fixed Income DGCIX Delaware Corporate Bond R Fixed Income DGCRX Delaware Diversified Income A Fixed Income DPDFX Delaware Diversified Income I Fixed Income DPFFX Delaware Diversified Income R Fixed Income DPRFX Delaware Dividend Income A Equity 24610B107 DDIAX Delaware Dividend Income I Equity 24610B404 DDIIX Delaware Dividend Income R Equity 24610B842 DDDRX Delaware Emerging Markets A Equity DEMAX Delaware Emerging Markets I Equity DEMIX Delaware Emerging Markets R Equity DEMRX Delaware Extended Duration Bond A Fixed Income DEEAX Delaware Extended Duration Bond I Fixed Income DEEIX Delaware Extended Duration Bond R Fixed Income DEERX Delaware Foundation Equity Fund A Equity DFEAX Delaware Foundation Equity Fund I Equity DFEIX Delaware Foundation Equity Fund R Equity DFERX Delaware Global Value A Equity DABAX Delaware Global Value I Equity DABIX Delaware Growth Opportunities A Equity DFCIX Delaware Growth Opportunities I Equity DFDIX Delaware Growth Opportunities R Equity DFRIX Delaware High-Yield Opportunities A Fixed Income DHOAX Delaware High-Yield Opportunities I Fixed Income DHOIX Delaware High-Yield Opportunities R Fixed Income DHIRX Delaware Inflation Protected Bond A Fixed Income DIPAX Fund Share CUSIP NASDAQ Fund Name Type Number Class Number Symbol Delaware Inflation Protected Bond I Fixed Income DIPIX Delaware International Value Equity A Equity DEGIX Delaware International Value Equity I Equity DEQIX Delaware International Value Equity R Equity DIVRX Delaware Large Cap Value A Equity DELDX Delaware Large Cap Value I Equity DEDIX Delaware Large Cap Value R Equity DECRX Delaware Limited-Term Diversified Income A Fixed Income DTRIX Delaware Limited-Term Diversified Income I Fixed Income DTINX Delaware Limited-Term Diversified Income R Fixed Income DLTRX Delaware Mid Cap Value A Equity DLMAX Delaware Mid Cap Value I Equity DLMIX Delaware Mid Cap Value R Equity DLMRX Delaware Moderate Allocation Portfolio A Equity DFBAX Delaware Moderate Allocation Portfolio I Equity DFFIX Delaware Moderate Allocation Portfolio R Equity DFBRX Delaware REIT A Equity DPREX Delaware REIT I Equity DPRSX Delaware REIT R Equity DPRRX Delaware Select Growth A Equity DVEAX Delaware Select Growth I Equity VAGGX Delaware Select Growth R Equity DFSRX Delaware Small Cap Core A Equity 24610B883 DCCAX Delaware Small Cap Core I Equity 24610B859 DCCIX Delaware Small Cap Core R Equity 24610B834 DCCRX Delaware Small Cap Growth A Equity DSCAX Delaware Small Cap Growth I Equity DSCIX Delaware Small Cap Growth R Equity DSCRX Delaware Small Cap Value A Equity DEVLX Delaware Small Cap Value I Equity DEVIX Delaware Small Cap Value R Equity DVLRX Delaware Trend A Equity DELTX Delaware Trend I Equity DGTIX Delaware Trend R Equity DETRX Delaware U.S. Growth A Equity DUGAX Delaware U.S. Growth I Equity DEUIX Delaware U.S. Growth R Equity DEURX Delaware Value A Equity 24610C881 DDVAX Delaware Value I Equity 24610C857 DDVIX Delaware Value R Equity DDVRX
